Citation Nr: 1416817	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  06-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to October 1989.  Thereafter, he joined the Army National Guard and served on active duty in support of Operation Enduring Freedom from March 2003 to April 2004.  He was discharged in April 2004 because of disability resulting from type II diabetes mellitus and degenerative joint disease of the left foot.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This Veteran's claim was remanded by the Board for further development in June 2010.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Board's June 2010 remand, in a November 2012 statement the Veteran for the first time raised the issue of entitlement to service connection on a secondary basis.  Specifically, he contended that his current low back problems could be related to his service-connected diabetes mellitus, type II, and/or a manifestation of his service-connected gouty arthritis of the left great toe.  

In that November 2012 statement, the Veteran discussed in great detail why he believed such a connection or connections was possible.  Although the Veteran is not competent to conclusively make such a link, his arguments raise the possibility that one or both of the service-connected disabilities caused or aggravated a current low back disability.  As such, the Board concludes that a remand is required to afford the Veteran a VA examination and VCAA notice of the requirements for establishing entitlement to service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  In particular, the Veteran should be informed of how to establish his claim of secondary service connection for a low back disability under 38 C.F.R. § 3.310.

2.  Thereafter, schedule the Veteran for an appropriate VA examination or evaluation for his low back problems.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed back disability was caused by the service-connected diabetes mellitus, type II, and/or gouty arthritis of the left big toe.

Also, is it at least as likely as not that any diagnosed back disability was aggravated (i.e., worsened) by the service-connected diabetes mellitus, type II, and/or gouty arthritis of the left big toe.  

In that regard, the examiner is specifically directed to the Veteran's November 2012 letter, included in the claims file.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


